Citation Nr: 1522770	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  09-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, on a direct basis or alternatively, as secondary to service-connected allergic rhinitis and sinusitis. 

2.  Entitlement to an increased disability rating for dermatitis of the hands, currently rated 10 percent disabling. 

3.  Entitlement to an increased disability rating for service-connected allergic rhinitis with sinusitis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active military duty from August 1974 to August 1994.

The appeal comes before the Board of Veterans' Appeals (Board) from July 2003, April 2008, and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices in Roanoke, Virginia, and St. Petersburg, Florida.

The St. Petersburg RO currently has jurisdiction of this case.   

In May 2004, VA afforded the Veteran an informal hearing with the Decision Review Officer (DRO) in lieu of a formal hearing.  In May 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO. The transcripts of those hearings are of record and have been reviewed.  

In April 2012, the Board granted service connection for psychogenic insomnia, and remanded for further development the issues of entitlement to service connection for sleep apnea, and the increased rating claims for dermatitis of the hands and allergic rhinitis with sinusitis.  These issues have now returned to the Board for further appellate consideration.

In September 2013, the Veteran submitted additional argument and evidence along with a waiver of initial RO consideration.
The increased rating claims on appeal here are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all doubt in the Veteran's favor, her currently diagnosed sleep apnea is aggravated by her service-connected allergic rhinitis with sinusitis.


CONCLUSION OF LAW

The criteria are met to establish service connection for obstructive sleep apnea.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

On review of the record, and resolving all doubt in the Veteran's favor, the Board finds that the criteria to establish service connection for sleep apnea on a secondary basis are met.  There is no dispute that the Veteran currently has obstructive sleep apnea.  See for example, February 2010 sleep study; May 2010 VA examination report; August 2012 VA pulmonary function test.  One of the Veteran's contentions is that her sleep apnea is etiologically related to her service-connected allergic-rhinitis and sinusitis.  On a June 2009 VA Form-9, she indicated that she wakes up nightly because she feels as though she cannot breathe and noted that she temporarily relieves the problem by using nasal spray to open her nasal passages.  During her May 2010 VA examination, she reported disturbed sleep due nasal congestion and disrupted breathing.

As a result of the April 2012 remand, a VA examiner was presented with the question of whether an etiological relationship exists between the Veteran's sleep apnea and her service-connected allergic rhinitis and sinusitis.  After examining the Veteran and reviewing the claims file, a May 2012 VA medical examiner determined that it is less likely as not that the Veteran's current allergic rhinitis is causing or aggravating her sleep apnea.  The examiner reasoned that the Veteran's nasal obstruction had not been significant enough to cause or aggravate her sleep apnea.  

However, the Board notes that the examiner did not address the Veteran's nasal congestion which has been shown on previous examinations and was present during the May 2012 examination.  This is noteworthy because the examiner cited to medical literature which actually supports the Veteran's claim.  In this regard, the examiner cited to medical literature which indicates that sleep problems are common in people with allergic rhinitis, and also cited to "Up-to-Date," which reflects that nasal congestion confers an approximately two-fold increase in the prevalence of sleep apnea compared to controls, regardless of the cause of nasal congestion.  

Although the VA examiner provided an unfavorable opinion based on the absence of any "significant" nasal obstruction, she clearly noted the presence of nasal congestion associated with the allergic rhinitis on examination and specifically cited to medical evidence supporting an etiological relationship between nasal congestion and sleep apnea.  Read as a whole, the May 2012 VA opinion with cited medical literature places the issue of an etiological relationship between the Veteran's sleep apnea and her service-connected allergic rhinitis and sinusitis in relative equipoise.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for sleep apnea, as secondary to service-connected allergic rhinitis and sinusitis, is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of this grant of service connection on a secondary basis, a discussion as to whether service connection is warranted for sleep apnea on a direct basis is not necessary.

ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

Further development is necessary prior to analyzing the merits of the increased rating claims on appeal.

As indicated in the prior remand, the Board expanded the nature of the Veteran's service-connected upper airway disease to include sinusitis and requested that the RO include the Veteran's sinusitis as part of the service-connected upper respiratory disability.  Also pursuant to the remand, the Board requested that the Veteran be afforded a VA examination to ascertain the current nature of the allergic rhinitis and sinusitis.  The Veteran underwent a VA examination in May 2012.  However, the examiner did not address the Veteran's history of sinusitis with non-incapacitating episodes.    

Moreover, in December 2014 written argument, the Veteran's representative asserted that the VA compensation examinations to assess the severity of the Veteran's service-connected allergic rhinitis and sinusitis, as well as dermatitis, are now old or "stale."  The record reflects that the Veteran has not undergone a VA examination for dermatitis since 2010 and for her allergic rhinitis and sinusitis since 2012.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

However, in light of the expansion of the Veteran's service-connected respiratory disorder, the representative's argument, and the fact that it has been 3 years or more since her last VA compensation examinations, an opportunity should be afforded to her to present to additional examinations.  The Board notes further that the Veteran's allergic rhinitis and sinusitis as well as her dermatitis, may have active and inactive stages.  Therefore, an attempt to schedule the Veteran for an examination during an active stage should be undertaken, if possible. See Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994).  For these reasons, the increased rating claims on appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding medical evidence with the claims file, schedule a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected dermatitis of the hands.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

(a).  Comment on all signs and manifestations of the  Veteran's service-connected dermatitis of the hands necessary for evaluating the disability under the rating criteria.    

(b).  Specifically determine the percentage of the entire body affected and the percentage of the exposed areas affected by the service-connected dermatitis.

(c).  Indicate whether the Veteran requires no more than topical therapy or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the duration and frequency during the past 12-month period.

(d).  Also determine whether the Veteran's disability requires systemic therapy, such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy.  If so, he or she should state the total duration and frequency of such treatment during the past 12-month period.  

(e).  State the effect the dermatitis has, if any, on the Veteran's current level of occupational impairment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions. The examiner is advised that the Veteran is competent to report her symptoms, and that her reports must be considered in formulating the requested opinion.  If her reports are discounted, the examiner should provide a reason for doing so.

2.  Schedule a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected allergic rhinitis and sinusitis.  The examiner is requested to review all pertinent records associated with the claims file.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

(a).  Report all signs and symptoms necessary for rating the Veteran's allergic rhinitis AND SINUSITIS.  

(b).  Specifically indicate whether the Veteran has any nasal polyps.

(c).  With regard to sinusitis, indicate the number of any incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment; or any non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

(d). State the effect the allergic rhinitis and sinusitis has, if any, on the Veteran's current level of occupational impairment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions. The examiner is advised that the Veteran is competent to report her symptoms, and that her reports must be considered in formulating the requested opinion.  If her reports are discounted, the examiner should provide a reason for doing so.

3.  The AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

4.  Thereafter, the increased rating claims on appeal should be readjudicated.  Readjudication of the allergic rhinitis claim must include evaluation of any current sinusitis.  If any claim remains denied, the Veteran and her representative should be provided with an appropriate supplemental statement of the case and afforded the opportunity to respond. Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


